849 F.2d 604Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy Ray DeLOACH, Plaintiff-Appellant,v.David GARRAGHTY, Warden;  P.E. Alston, Officer, Defendants-Appellees.
No. 88-7600.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 27, 1988.Decided:  June 14, 1988.

Billy Ray DeLoach, appellant pro se.
Steven Douglas Rosenthal (Office of the Attorney General of Virginia), for appellees.
Before ERVIN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Billy Ray DeLoach appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we affirm the district court's order.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.